Title: To James Madison from William Jarvis, 19 March 1804 (Abstract)
From: Jarvis, William
To: Madison, James


19 March 1804, Lisbon. “I have the honor to inclose the semi-annual List, a list of Protections granted, an account of the monies received and disbursed for Seamen and an Account Current, in which is included the money paid for the Postage of Official Letters & diplomatique presents to the couriers & servants of Office, of the several secretaries of State; but as formerly observed, not knowing whether there is any appropriation for charges of the nature of the two last, I must leave it entirely to your discretion Sir to allow them or not. Likewise goes inclosed an Account of the Light money paid in this Port & as the Tonnage money was so connected with it I thought it best to bring them into one view; the charge in the List under the head of anchorage is the only money paid expressly to keep the River clear, unless the expense of boats taking out and delivering ballast & the attendance of the Guard (the charges for which are specified in the complete accounts of Port Charges) are deemed such. The quarantine expenses are entire. I have made out those particular charges agreeable to the direction in the Circular Letter to the Consuls of April the 9th 1803, as I saw the subject again mentioned in the Circular of the 1st of October, & least the Accounts of Port Charges I forwarded with the semi-annual List ending Dec. 31st 1802 should not correspond entirely with th⟨e⟩ intention of Government; also a Copy of those with one or two additions which were then omitted. Inclos⟨e⟩d is the Copy of a letter I wrote the 24th. Ulto. regarding the quarantine, to which I have not received an answe⟨r⟩ the Visconde Balsemão yet continuing so unwell that about ten days or a fortnight since he could not se⟨e⟩ the French Minister on some business of importan⟨ce⟩ but was obliged to let Mr. Pinto, his relation, transa⟨ct⟩ it.” Learned when two ships arrived from Norfolk “about a week ago” and were detained for three days that the quarantine has not been removed. Will write about it again when other vessels arrive.
“Inclosed is also a Copy of the Affidavit of Francis Lomax.” Has been informed by Captain Bunce that Lomax had abused Captain Wilson “and several times threatened his life, both which he did in his presence & that fearing the loss of wind and tide was the reason he did not come on shore to make a complaint.” “I am inclined to think this information is correct as Captain Wilson appeared to be a prudent temperate man: but how far he was justified in taking the Law into his own hands Government will determine.”
Nothing interesting has occurred except General Moreau’s confinement. “Copies of an extremely caustic Letter have been handed about addressed to the Visconde Balsemão by the British Minister, complain[in]g that the first instance which has come to his knowledge of the liberty of the press being allowed in this Kingdom should be to publish a libel against the Nation who was the oldest and firmest friend of Portugal, alluding to a translation which appeared in the Court Gazette at the desire of General Lannes of an Official Paper published in the Moniteur reflecting on Gt. Britain, upon General Moreaus being arrested.” Last wrote on 16 and 24 Feb. 1804. Sent one copy of his 16 Feb. letter by the Mercury, Captain Crosby, via Norfolk with three letters from Pinckney, five letters from The Straits, a copy of his letter to Balsemão, and copies of letters announcing the blockade of Tripoli. The duplicate sent by the Golden Age via Philadelphia enclosed a letter from Pinckney and three from The Straits. Sent the letter of 24 Feb. by the Hare of New York with a letter from Pinckney.
 

   
   RC and enclosures (DNA: RG 59, CD, Lisbon, vol. 2). RC 4 pp.; docketed by Wagner as received 19 May. For surviving enclosures, see nn. 4–7.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 4:491–93.



   
   Ibid., 5:479.



   
   See Jarvis to JM, 28 Feb. 1803 (ibid., 4:358–59).



   
   In the enclosed letter to Balsemão (2 pp.; undated), Jarvis noted that since various sources of information, both public and private, had made it obvious that yellow fever in the U.S. had “entirely subsided” in early November in every city where it had existed, there was no longer any reason to subject entering U.S. ships to quarantine, thereby impeding commerce between the two countries.



   
   In his 27 Feb. 1804 affidavit (2 pp.; docketed by Wagner), Francis Lomax of Alexandria, Virginia, stated that on 5 Nov. 1803 he had shipped as first mate on the Atlas of New York, Capt. Sweeney Wilson, for a trip to Lisbon and back, encountering no difficulties until 20 Feb., several days after arriving at Lisbon, when he quarreled with the captain, who ordered him from the cabin. When Lomax refused to leave without the logbook, Wilson struck him on the head and face with a pistol and called for the crew. Wilson ordered Lomax’s chest and bedding removed to the deck, where Lomax remained all night. On 21 Feb. Wilson brought Captain Bunce of the Venus aboard the Atlas as a witness, called Lomax below, paid him the balance of his wages, and discharged him, offering him the alternative of returning to the U.S. as a common sailor. Lomax refused the conditions and signed a receipt for his wages. The ship sailed for Wilmington, North Carolina, before Lomax was allowed to disembark; he was put ashore downriver at Belém.




   
   Jarvis enclosed a copy of Robert Stephen Fitzgerald to Balsemão, 16 Mar. 1804 (2 pp.; in French), complaining of the publication on 13 Mar. 1804 in the Lisbon Gazette of an extract from the Moniteur universel of 18 Feb. 1804 (translation printed in Cobbett’s Political Register 5 [1804]: 605–6).



   
   Docketed by Wagner as received in Jarvis’s 19 Mar. 1804 dispatch and filed before Jarvis’s 24 Feb. dispatch is a copy of Gavino to Jarvis, 27 Feb. 1804 (1 p.), stating that as a result of the report of a Tripolitan cruiser that Gavino had described in his 11 Feb. letter to Jarvis, Captain Hull had sailed along the coast of Spain in the Argus, seeing nothing but bringing back a report of Preble’s having carried a captured Tripolitan ship into Syracuse. Filed with the 27 Feb. letter is a copy of Gavino to Jarvis, 11 Feb. 1804 (1 p.). For a description of the Tripolitan cruiser, see Gavino to JM, 10 Feb. 1804.


